     Case 3:19-cv-01713-BAS-AHG Document 9 Filed 09/18/19 PageID.39 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE TRANSFER OF CASES FROM                   TRANSFER ORDER
12   MAGISTRATE JUDGE BERNARD G.
     SKOMAL TO MAGISTRATE JUDGE
13   ALLISON H. GODDARD
14
15
16
17         IT IS HEREBY ORDERED that the following listed cases are transferred from the
18   calendar of the Honorable Bernard G. Skomal to the calendar of the Honorable Allison H.
19   Goddard for all further proceedings. All pending dates including discovery deadlines,
20   hearings, and conferences before Judge Skomal, if any, remain unchanged until further
21   order and are now SET before Judge Goddard. Any dates set before any district judge
22   remain unchanged.
23   1. 17cv491 BAS (BGS)           Cancino Castellar v. Nielsen
24   2. 18cv2643 WQH (BGS)          Raya v. Calbiotech
25   3. 19cv468 LAB (BGS)           Williams v. Rucker
26   4. 19cv534 AJB (BGS)           Davis v. City of National City
27   5. 19cv631 L (BGS)             County of San Diego v. Nielsen
28   6. 19cv650 BAS (BGS)           Strojnik v. Torrey Pines Club Corporation


                                                1
     Case 3:19-cv-01713-BAS-AHG Document 9 Filed 09/18/19 PageID.40 Page 2 of 2


 1   7. 19cv1427 LAB (BGS)       Jackson v. Napolitano
 2   8. 19cv1589 LAB (BGS)       Celgene Corporation v. Hetero Labs Limited
 3   9. 19cv1710 H (BGS)         Fish v. C.R. Bard Incorporated
 4   10.19cv1713 BAS (BGS)       Herring Networks, Inc. v. Maddow
 5   11. 19cv1778 H (BGS)        Goldstein v. General Motors LLC
 6
        IT IS SO ORDERED.
 7
     Dated: September 18, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            2
